Appeal by defendant from an order of the County Court, Kings County, dated October 5, 1960, denying, without a hearing, his motion for resentence as a first felony offender, rather than as a second felony offender. On January 21,1957, judgment was rendered by the said court convicting defendant, on his plea of guilty, of robbery in the third degree, and sentencing him, as a second felony offender, to serve a term of 5 to 10 years. Por the purposes of this appeal the order appealed from has been considered as one denying a motion to vacate a judgment of conviction, otherwise known as a motion or application for a writ of error coram nobis (Code Crim. Pro., § 517). Order affirmed. No opinion. Nolan, P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur.